Supplement dated December 16, 2011 to the Statement of Additional Information for Principal Variable Contracts Funds, Inc. dated May 1, 2011 (as supplemented on June 16, 2011, July 20, 2011, August 1, 2011, September 16, 2011, and October 31, 2011) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. Leadership Structure and Board of Directors On pages 32, 35, and 38 delete references to William G. Papesh. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors On or about January 1, 2012, on page 84, delete Brown Investment Advisory Incorporated and substitute Brown Advisory LLC. PORTFOLIO MANAGER DISCLOSURE Brown Investment Advisory Incorporated On or about January 1, 2012, on page 157, delete Brown Investment Advisory Incorporated and substitute Brown Advisory LLC.
